               Case 1:12-cv-00993-YK Document 230 Filed 07/17/20 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SOUTHEASTERN PENNSYLVANIA                           :
TRANSPORTATION AUTHORITY,                           :
    Plaintiff                                       :
                                                    :       No. 1:12-cv-00993
          v.                                        :
                                                    :       (Judge Kane)
ORRSTOWN FINANCIAL SERVICES,                        :
INC., et al.,                                       :
       Defendants                                   :

                                               ORDER

          AND NOW, on this 17th day of July 2020, in accordance with the Memorandum issued

concurrently with this Order, IT IS ORDERED THAT:

                1. The Orrstown Defendants’ Motion for Certification of Interlocutory Appeal (Doc.
                   No. 201) and Defendants Sandler O’Neill & Partners, L.P., Janney Montgomery
                   Scott LLC, and Smith Elliott Kearns & Co. LLC’s Motion for Certification of
                   Interlocutory Appeal (Doc. No. 202) are GRANTED; and

                2. The Court’s February 14, 2020 Order (Doc. No. 198) is AMENDED, in
                   accordance with 28 U.S.C. § 1292(b), to include the following language:

                          This Order involves a controlling question of law as
                          to which there is substantial grounds for difference
                          of opinion, and an immediate appeal from the Order
                          may materially advance the ultimate termination of
                          this litigation.

          IT IS FURTHER ORDERED THAT the following controlling question of law is

CERTIFIED to the United States Court of Appeals for the Third Circuit for interlocutory

appeal:

                          Do previously-dismissed Securities and Exchange
                          Act claims in this multi-party, multi-claim action
                          remain subject to amendment pursuant to the
                          provisions of Federal Rule of Civil Procedure 54(b),
                          or did the previous dismissal of those claims end the
                          “action” with regard to those claims, such that any
                          future amendment of those claims would be subject
Case 1:12-cv-00993-YK Document 230 Filed 07/17/20 Page 2 of 2



         to the relevant statute of repose?



                                        s/ Yvette Kane
                                        Yvette Kane, District Judge
                                        United States District Court
                                        Middle District of Pennsylvania




                                   2
